ORIGINAL
            Jfn tbe ~ntteb ~tates C!Court of jfeberal C!Clatms
                                              No. 16-1594C
                                          (Filed July 31, 2017)
                                        NOT FOR PUBLICATION


 *   •k   * * * * *        * * *
                       * * * * **
                      •k           ·k
                                                                      FILED
                                *                                    JUL 3 J 2017
OLANAPO AD OLAJIDE,             *                                   U.S. COURT OF
                                *                                  FEDERAL CLAIMS
             Plaintiff,         *
                                *
    v.                          *
                                *
THE UNITED STATES,              *
                                *
             Defendant.         *
                                                   ·k


* * * * * * * * * * * * *                ·k   * * **

                           MEMORANDUM OPINION AND ORDER

WOLSKI, Judge.

       In this case brought by Olanapo Ad Olajide, Mr. Olajide alleges that he is
entitled to $2 billion in damages for breach of contract or due to an uncompensated
taking of property. Plaintiff's theory appears to be that federal laws about money,
banking, and taxation, issuance of legal tender, and the operation of the Social
Security system have deprived him of his alleged constitutional right to be paid in
gold or silver coin as opposed to paper money, and that he is entitled to
compensation based on a conversion of the dollars he has received for his labor to an
amount of gold. For the reasons stated below, the Court finds that it lacks subject-
matter jurisdiction over plaintiff's claim; that plaintiff fails to state a claim upon
which relief can be granted; and that plaintiff's attempt to file a second amended
complaint would be futile. Defendant's motion to dismiss the case is hereby
GRANTED, and plaintiff's motion for leave to amend the complaint is DENIED.

                                              I. BACKGROUND

      Plaintiff filed the complaint in this case prose on November 30, 2016, along
with an application to proceed in fonna pauperis and a motion for preliminary
injunction against the government. Civil Action at Common Law for Account
Render & Dec. Relief, ECF No. 1; Appl. to Proceed In Forma Pauperis, ECF No. 3;


                                                          _ ~70~
                                                               17 1450 DODD 1346 3868
Notice & Mot. Prelim. Inj., ECF No. 4. Pursuant to Rule 15 of the Rules of the
United States Court of Federal Claims (RCFC), he amended the complaint as a
matter of course, pleading a breach of contract claim, and a takings claim in the
alternative against the government. Am. Compl. iril 9-11, ECF No. 7. Plaintiff
previously filed a complaint in this court alleging the breach of contract and an
uncompensated taking, Olajide v. United States, 124 Fed. Cl. 196 (2015), which the
court dismissed for lack of subject-matter jurisdiction and failure to state a claim.

          Plaintiff seems to allege that the federal government owes him damages
because the "private debts" owed him were paid in paper money and not gold or
silver coin, Am. Compl. ii 3, 1 either due to a breach of contract, Am. Compl. iril 52-
57, or under the Takings Clause, Am. Compl. irir 34, 58-62. He alleges that these
"debts" resulted in the government's appropriation of and profiting from his
personal estate through the enforcement of various statutory and constitutional
provisions, namely: the 16th Amendment to the U.S. Constitution, the Federal
Reserve Act, the National Currency Act, and the Social Security Act. Am. Compl.
iiii 3, 2 30-31, 54; 2d Mot. for Leave to File Am. Compl. iii! 7-8. He claims the
debts are to be tendered to him in gold coin, referencing Article 1, Section 10 of the
Constitution. Am. Compl. iiii 2-3, 5, 10. 3 Under the breach of contract claim,
plaintiff alludes to an implied-in-fact contract, with the Appropriations Clause and
the Takings Clause operating as the offer to contract. Am. Compl. iii! 36-40 (citing
U.S. CONST. art. I § 9 & amend. V).

       The alleged "debts" are valued at $2 billion, which are represented in two
purported bearer bonds. 4 Am. Compl. ii 55; 2d Mot. for Leave to File Am. Compl.    iiii
6, 10, ECF No. 22. He attached these supposed bearer bonds to his amended


1 The amended complaint uses paragraph numbers 2 through 6 twice. This citation
refers to the second paragraph identified as number 3, on page 2 of the amended
complaint.

2 The reference is to the second paragraph numbered 3 on page 2 of the amended
complaint.

s The reference is to the second paragraphs numbered 2 and 3 on page 2 of the
amended complaint.

4 The government's counsel apparently contacted the California State Treasurer to
verify the veracity of the bonds that were presented along with plaintiff's amended
complaint. The California State Treasurer confirmed that the bonds were not
issued by California, as plaintiff alleges. Mot. Dismiss 5, n.4. Plaintiff admits that
he presented the bonds to the United States Treasury Department, and the agent
told him the bonds were "not worth the paper that [they were] printed on." Am.
Compl. ir 39; see Am. Compl., Ex. A.

                                         -2-
complaint. See Am. Compl. Ex. A. On their face, the bonds do not appear to be
official documents, see generally id., and plaintiff only alleges a bare legal
conclusion that the bonds are valid. See Am. Compl. iii! 37-38.

        Plaintiff has moved for leave to amend his complaint a second time pursuant
to RCFC 15. See 2d Mot. for Leave to File Am. Compl. The second amended
complaint specifies that as a citizen of the United States, plaintiff was obliged to
perform services, which the United States secured by issuing him a social security
number. Id. ii 6. He alleges that the "fee" for "the use of [his] personal estate" was
$2 billion. Id. Moreover, plaintiff adds a racial component to his claim, contending
that as a black citizen he is entitled to the same pay as Senator Dianne Feinstein,
due to Article 1, Sections 6 and 9 of, and the Fourteenth Amendment to, the U.S.
Constitution. Id. iii! 11-13. Plaintiff also invokes Article IV of the Articles of
Confederation and the Civil Rights Act of 1866. Id. iii! 4, 12.5

      The government has moved to dismiss the complaint for lack of subject-
matter jurisdiction and failure to state a claim upon which relief can be granted
pursuant to RCFC 12(b)(l) and (6). Mot. to Dismiss.

                                  II. DISCUSSION

A. Motion for Leave to Amend the Complaint

       Rule 15 of RCFC provides that on a motion for leave to amend pleadings the
court "should freely give leave when justice so requires." If there is "undue delay,
bad faith or dilatory motive on the part of the movant, repeated failure to cure
deficiencies by amendments previously allowed [or] futility of amendment," the
court is not required to grant leave to amend the complaint. Foman v. Davis, 371
U.S. 178, 182 (1962).

        Plaintiff's proposed second amended complaint pleads the same allegations
as tho first amended complaint, with the only addition being a racial component to
the claim. 2d Mot. for Leave to File Am. Compl. iii! 5, 11-12. It seems that
plaintiff is claiming that as a black citizen, he is entitled to payment similar to that
of white citizens. Am. Compl. iJil 11-12. Even if this was a cognizable claim for
relief, it is clearly not within the jurisdiction of this court. See Pleasant-Bey v.
United States, 99 Fed. Cl. 363, 367 (2011) (noting that racial discrimination claims
do not fall within the Tucker Act's grant of jurisdiction). Plaintiff also claims that
he is entitled to payment under Article I, Section 6 of the U.S. Constitution,
comparing his right to payment to that of Senator Dianne Feinstein. Am. Compl. ii
11. This claim is clearly futile since plaintiff is not an elected senator. Cf. Jan's

5 Plaintiff curiously describes the United States as a "confederation and perpetual
Union" between just thirty-one listed states. 2d Mot. for Leave to File Am. Compl.
at 2.

                                          -3-
Helicopter Service, Inc. v. F.A.A., 525 F.3d 1299, 1307 (Fed. Cir. 2008) (noting that
the Court of Federal Claims has jurisdiction when the plaintiff makes a
"nonfrivolous assertion that it is within the class of plaintiffs entitled to recover
under the money mandating source").6

B. Motion to Dismiss for Failure to State a Claim and Lack of Subject-
Matter Jurisdiction

       On a Rule 12(b)(6) motion, the court may dismiss a case when, assuming all
factual allegations are true, the allegations do not "raise a right to relief above the
speculative level." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
Complaints filed by pro se plaintiffs are to be construed liberally, see Haines v.
Kerner, 404 U.S. 519, 520-21 (1972), but a plaintiff's prose status cannot "excuse its
failures, if such there be," Henhe v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995),
such as failure to sufficiently plead subject-matter jurisdiction.

       Whether the court has subject-matter jurisdiction is a threshold matter that
may be brought up at any time, either by the parties or by the court sua sponte.
Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004). Pursuant to RCFC
12(h)(3), "[i]f the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action." In making this determination, "the
allegations stated in the complaint are taken as true and jurisdiction is decided on
the face of the pleadings." Folden, 379 F.3d at 1354.

      The Tucker Act provides this court with jurisdiction over "any claim against
the United States founded either upon the Constitution, or any Act of Congress or
any regulation of an executive department, or upon any express or implied contract
with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort." 28 U.S.C. § 1491(a)(l). The provision of the Constitution or Act
of Congress cited as the basis for the claim must be money-mandating. See Smith v.
United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013) ("To be cognizable under the
Tucker Act, the claim must be for money damages against the United States, and
the substantive law must be money-mandating.").

       Plaintiff does not sufficiently plead in his first amended complaint the
existence of an express or implied contract to support his breach of contract claim.
In order to establish an implied-in-fact contract with the government, a plaintiff


6 Plaintiff also inaptly cites the Assumption of Debt Clause, Reply to Resp. to Am.
Mot. for Leave to Am. Compl. at 2, ECF No. 26 (citing U.S. CONST. art. VI, cl. 1),
which refers to pre-Constitution debts. That clause is therefore irrelevant here
because Mr. Olajide does not allege he is owed debts of that vintage. See also Lord
Noble Kato Bahari El v. United States, 127 Fed. Cl. 700, 705 (2016) (finding Article
VI to not be money-mandating).

                                         -4-
must show: (1) "mutuality of intent to contract;" (2) "consideration;" (3) "lack of
ambiguity in offer and acceptance;" and (4) "the Government representative 'whose
conduct is relied upon must have actual authority to bind the government in
contract.'" City of El Centro v. United States, 922 F.2d 816, 820 (Fed. Cir. 1990)
(quoting Juda v. United States, 6 Cl. Ct. 441, 452 (1984); citing Russell Corp. v.
United States, 210 Ct. Cl. 596, (1976); Finche v. United States, 230 Ct. Cl. 233
(1982)).

        Plaintiff alleges that the Fifth Amendment's Takings Clause operated as an
offer to contract by exchanging money with any private citizen whose property has
been appropriated by the government. Am. Compl. if 36. He further alleges that
his presentation of the two apparently fake bearer bonds was "consideration" and
the government accepted its own offer to contract by not refusing his bonds. Am.
Compl. iii! 37-38, 55.7

       The amended complaint only superficially addresses offer and acceptance, so
without the allegation of the other mentioned elements, the court may dismiss the
claim because it is not based on the existence of a valid contract. Even if the
amended complaint had alleged the other elements, though, the constitutional
provisions plaintiff cites as the "offer," the Appropriations Clause and the Takings
Clause, cannot be construed as offers to contract. See Asmussen v. United States,
No. 14-825C, 2015 WL 351611, at *2 (Fed. Cl. Jan. 25, 2015) (holding that the
Constitution cannot "be considered an express or implied-in-fact contract concerning
which a breach action may be maintained in our court"); Taylor v. United States,
113 Fed. Cl. 171, 173 (2013) (noting that the Constitution cannot be a valid contract
between a private citizen and the United States); Clawson v. United States, 24 Cl.
Ct. 366, 370 (1991) (citing Bennett v. Kentucky Dep't of Editc., 470 U.S. 656, 669
(1985)) ("Where rights and obligations are prescribed by statute and regulation
rather than determined through the mechanics of bilateral exchange, there is no
contract in the usual sense of that word."). Moreover, to the extent that plaintiff
alleges that the two fake bearer bonds he presented constituted "consideration" for
the alleged contract, there is no indication that the Treasury Department had the
authority to bind the government in such a contract with him. See Whiteside v.
United States, 93 U.S. 247, 255 (1876); see generally Brunner v. United States, 70




7 The Court notes that the purported bearer bonds, allegedly issued by the State of
California but strangely "[r]edeemable ... at the United States Treasury," see Am.
Compl. Ex. A, are facially dubious, and plaintiff has failed to allege sufficiently how
he came to obtain them. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Twombly, 550 U.S. at 570) (holding that, in order to survive a motion to dismiss for
failure to state a claim, "a complaint must contain sufficient factual matter,
accepted as true, to 'state a claim to relief that is plausible on its face'").

                                          -5-
Fed. Cl. 623 (2006) (discussing government agents' apparent and implied authority
to bind the government in contract).

        To the extent that plaintiff alleges he is entitled to payment of "debts" due to
him under Article I, Sections 9 and 10, these constitutional provisions are not
money-mandating and do not create a duty for the government to pay plaintiff. See,
e.g., Fisher v. United States, 402 F.3d 1167, 1173 (Fed. Cir. 2005) (quoting United
States v. Mitchell, 463 U.S. 206, 217 (1983)) ("a statute or regulation is money-
mandating for jurisdictional purposes if it 'can fairly be interpreted as mandating
compensation for damages sustained as a result of the breach of the duties [it]
impose[s]."'). The Appropriations Clause only supports a duty of payment when a
federal statute creates such a duty. Office of Personnel Mgmt. v. Richmond, 496
U.S. 414, 424 (1990). Plaintiff cites no such federal statute. Likewise, to the extent
that plaintiff seeks relief under Article 4 of the Articles of Confederation, see 2d
Mot. for Leave to File Am. Compl. iii! 2-4, and the Civil Rights Act of 1866, see id. ii
12, the court does not have jurisdiction to hear claims under either provision. Lord
Noble Kato Bahari El v. United States, 127 Fed. Cl. 700, 705 (2016) (the Articles of
Confederation, having been replaced by the United States Constitution, are not a
valid source of law); Griffith v. United States, No. 14-793C, 2015 WL 1383959, at *2
(Fed. Cl. Mar. 20, 2015) (reiterating that the Court does not have jurisdiction to
hear an 1866 Civil Rights Act claim because the act does not provide for relief
against the federal government and is not a money-mandating source oflaw).

        While the Takings Clause is a money-mandating provision, and any claim
arising thereunder is within this court's jurisdiction, a plaintiff must plead a
cognizable property interest that the government has appropriated to be entitled to
relief under that provision. See Norman v. United States, 63 Fed. Cl. 231, 244-45
(2004) (citing Wyatt v. United States, 271F.3d1090, 1096 (Fed.Cir.2001)). Instead
of pleading with specificity the property interest alleged to have been taken, see
RCFC 9(i), Mr. Olajide merely repeats his theory that all debts ever owed to him
should have been paid in gold and not paper money. Am. Compl. iJil 59-62. These
allegations fail to state a claim upon which relief may be granted.

      Finally, plaintiff claims that he has no adequate remedy at law under either
cause of action, despite claiming $2 billion in damages, so he seeks a writ of
mandamus and a declaratory judgment in the alternative. This court, however, has
no authority to issue equitable relief that is not collateral to a valid claim of
monetary damages. See Nat'l Air Traffic Controllers Ass'n v. United States, 160
F.3d 714, 716 (Fed. Cir. 1998).

                                 III. CONCLUSION

      Because plaintiff's allegations neither state a claim upon which relief may be
granted, nor do they fall within this court's limited jurisdiction, the defendant's
Motion to Dismiss is hereby GRANTED, and the plaintiff's Motion for Leave to

                                          -6-
Amend Complaint is DENIED as futile. Plaintiff's other pending motions are
DENIED as moot. 8 The Clerk sh all enter judgment accordingly.

IT IS SO ORDERED.




8 These include plaintiff's Motion for Preliminarly Injunction, Motion for Ent ry of
Default, Motion to Strike, and Motion for Judicial Notice of Adjudicative Facts of
matters that ar e immaterial to wheth er the complaint is within our jurisdiction.
See ECF Nos. 11, 14, 19, 20.

                                         - 7-